DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Restriction/Election of Species
Applicant's election without traverse of Species I, claims 78-94, in the reply filed on 02/24/2022, is acknowledged and is made FINAL.
Information Disclosure Statement
The information disclosure statement(s) (IDS) were/was submitted on 11/12/2020. The information disclosure statement(s) have/has been considered by the examiner.
Status of Application
	Claims 78-107 are pending. Claims 95-107 have been withdrawn from consideration. Claims 78-94 will be examined.  Claims 78, 92, 95, and 106, are independent claims. This Non-Final Office action is in response to the “Response to Election/Restriction” dated 02/24/2022.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of in the specification.
Drawings
The drawings are objected to because they have been submitted in color/grayscale.  Color photographs and color/grayscale drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color/grayscale drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color/grayscale drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color/grayscale. Copies of this patent or patent application publication with color/grayscale drawing(s) will be provided by the Office upon request and payment of the necessary fee.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) or petition filed under 37 CFR 1.84(a)(2) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Interpretation
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases with any reasonable clarity, deliberateness and precision. Accordingly, the Office concludes that Applicant has not acted as his/her own lexicographer.	
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three-prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office reviewed the claims for terms containing limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f), and no terms are being interpreted as such.
Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 78-94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The term “location identifiers” is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Is the location identifier a feature used to identify the road boundary? Is the location identifier a set of coordinates associated with the road location?  Is the location identifier derived from a global positioning system?
For the purpose of examination in this Office Action, the claims 78, 90-92 have been interpreted as best understood by the Examiner as any location data which can represent the location of the autonomous vehicle within a lane on a map.
The term “mapped representation” is indefinite for failing to point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention because the metes and bounds have not been established. Is the  “mapped representation” an image representative?  Is the  “mapped representation” a color signature representation? Is the “mapped representation” a polynomial representation? Is the “mapped representation” a set of boundary lines?
For the purpose of examination in this Office Action, the claims 78, 85-86, and 92 have been interpreted as best understood by the Examiner as any data which can represent the location of the autonomous vehicle within a lane on a map.
The dependent claims 79-91, and 93-94 are rejected under 35 U.S.C. 112(b) or 35 U.S.C 112 (pre-AIA ), second paragraph, as failing to resolve the deficiencies of the independent claims 78, and 92.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
Claims 78-94 are rejected under 35 USC 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
The claims 78, and 92, are directed to a system and method for mapping road segments for use in autonomous vehicle navigation. Claim(s) 78, and 92, are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite receiving data, updating/storing data, and outputting/transmitting data. The claims include additional elements such as computing devices/processors, however, these additional elements are not sufficient to amount to significantly more than the judicial exception. The computing systems and devices are recited at a high level of generality and only perform generic functions of processing and storing data. Generic computers/devices performing generic computer functions, without an inventive concept, do not amount to significantly more than the abstract idea. Because the additional elements are not at the heart of the invention, the claimed subject matter, when considered both individually and as a combination with the additional elements, does not amount to significantly more than the abstract idea of collecting, and using categories/rules to organize and store information as maps or models. Additionally, the type of information being manipulated and/or distributed does not impose meaningful limitation nor render the idea less abstract. Looking at the elements as a combination does not add anything more than the elements analyzed individually. Therefore, the claims do not amount to significantly more than the abstract idea itself of collecting information, and using categories/rules to organize and store information and thus, the claims are not patent eligible.
The limitations of collecting, transmitting/receiving and outputting, as drafted, are processes that, under its broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting a computing device, nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
Dependent claim(s) 2-12 and 17-20 when analyzed as a whole, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea. The additional elements, if any, in the dependent claims are not sufficient to amount to significantly more than the judicial exception for the same reasons as with claims 78 and 92.
Office Note: In order to overcome this rejection, the Office suggests further defining the limitations of the independent claim, for example linking the claimed subject matter to a non-generic device and controlling a vehicle with the test script. Limitations such as these suggested above would further bring the claimed subject matter out of the realm of abstract idea and into the realm of a statutory category.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – 

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 78, and 81-92 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by SHASHUA et al., US 20170010618, herein further known as Shashua.
Regarding claim 78, Shashua discloses a system (paragraph [0027]) for mapping road segment (paragraph [0011]) free spaces (paragraph [0086-0090] free space boundary on driver/passenger side of the vehicle, and paragraph [0599], landmark, observable characteristic) for use in autonomous vehicle navigation (paragraph [0013]), the system (paragraph [0027]) comprising: at least one processor (paragraph [0018]) programmed to: receive from a first vehicle (paragraph [0403]) one or more location identifiers (paragraph [0026], [0028], [0030]) associated with a lateral region (paragraph [0822], non-road area 6410, sidewalk 6412, see also at least FIG. 64) of free space (paragraph [0086-0090] free space boundary on driver/passenger side of the vehicle, and paragraph [0599], landmark, observable characteristic) adjacent to a road segment (paragraph [0856]); update an autonomous vehicle road navigation model (paragraph [0018], [0021], [0026]) for the road segment (paragraph [0021]) to include a mapped representation (paragraph [0011-0013], [0027], [0056]) of the lateral region (paragraph [0822], non-road area 6410, sidewalk 6412, see also at least FIG. 64) of free space (paragraph [0086-0090] free space boundary on driver/passenger side of the vehicle, and paragraph [0599], landmark, observable characteristic) based on the received one or more location identifiers (paragraph [0026], [0028], [0030]); and distribute the updated autonomous vehicle road navigation model to a plurality of autonomous vehicles (paragraph [0026], [0539]).
Regarding claim 81, Shashua discloses all elements of claim 78 above.
Shashua further discloses the at least one processor (paragraph [0018]) is further programmed to receive an additional characteristic (paragraph [0108], [0110], [0112]) associated with the lateral free space (paragraph [0822], non-road area 6410, sidewalk 6412, see also at least FIG. 64) and paragraph [0086-0090] free space boundary on driver/passenger side of the vehicle, and paragraph [0599], landmark, observable characteristic) adjacent to the road segment (paragraph [0856]).
Regarding claim 82, Shashua discloses all elements of claim 81 above.
Shashua further discloses the additional characteristic includes a free space type indicator (paragraph [857], free space boundary curves or lines).
Regarding claim 83, Shashua discloses all elements of claim 82 above.
Shashua further discloses the free space type indicator (paragraph [857], free space boundary curves or lines) includes at least one of a sidewalk (paragraph [0841], [0844], see also at least FIG. 67).
Regarding claim 84, Shashua discloses all elements of claim 81 above.
Shashua further discloses the additional characteristic (paragraph [0400], [0526], [0536]) is received from the first vehicle (paragraph [0403]).
Regarding claim 85, Shashua discloses all elements of claim 78 above.
Shashua further discloses the mapped representation (paragraph [0011-0013], [0027], [0056]) of the lateral region (paragraph [0822], non-road area 6410, sidewalk 6412, see also at least FIG. 64) of free space  (paragraph [0086-0090], and paragraph [0599], landmark, observable characteristic) includes location information (paragraph [0378]) associated with one or more detected boundaries (paragraph [0837]) of the lateral region (paragraph [0822], non-road area 6410, sidewalk 6412, see also at least FIG. 64) of free space (paragraph [0086-0090]).
Regarding claim 86, Shashua discloses all elements of claim 85 above.
Shashua further discloses the mapped representation (paragraph [0011-0013], [0027], [0056]) of the lateral region (paragraph [0822], non-road area 6410, sidewalk 6412, see also at least FIG. 64) of free space (paragraph [0086-0090], and paragraph [0599], landmark, observable characteristic) further includes a free space type indicator (paragraph [857], free space boundary curves or lines).
Regarding claim 87, Shashua discloses all elements of claim 86 above.
Shashua further discloses the free space type indicator (paragraph [857], free space boundary curves or lines) includes at least one of a sidewalk (paragraph [0841], [0844], see also at least FIG. 67).
Regarding claim 88, Shashua discloses all elements of claim 78 above.
Shashua further discloses the autonomous vehicle road navigation model further includes at least one target trajectory for a vehicle to follow along the road segment (paragraph [0017]).
Regarding claim 89, Shashua discloses all elements of claim 88 above.
Shashua further discloses the at least one target trajectory is represented by a three-dimensional spline (paragraph [0017]).
Regarding claim 90, Shashua discloses all elements of claim 78 above.
Shashua further discloses the one or more location identifiers (paragraph [0026], [0028], [0030]) associated the lateral region (paragraph [0822], non-road area 6410, sidewalk 6412, see also at least FIG. 64) of free space (paragraph [0086-0090] free space boundary on driver/passenger side of the vehicle, and paragraph [0599], landmark, observable characteristic) include one or more points or lines associated with a detected boundary (paragraph [857], free space boundary curves or lines) of the (paragraph [0822], non-road area 6410, sidewalk 6412, see also at least FIG. 64) of free space (paragraph [0086-0090] free space boundary on driver/passenger side of the vehicle, and paragraph [0599], landmark, observable characteristic).
Regarding claim 91, Shashua discloses all elements of claim 78 above.
Shashua further discloses the at least one processor  (paragraph [0018]) is further programmed to: receive from a second vehicle (paragraph [0403]) one or more location identifiers (paragraph [0026], [0028], [0030]) associated the (paragraph [0822], non-road area 6410, sidewalk 6412, see also at least FIG. 64) of free space (paragraph [0086-0090] free space boundary on driver/passenger side of the vehicle, and paragraph [0599], landmark, observable characteristic) adjacent to the road segment (paragraph [0856]); and update the autonomous vehicle road navigation model (paragraph [0018], [0021], [0026]) for the road segment (paragraph [0021]) to include a refined mapped representation (paragraph [0589]) of the lateral region (paragraph [0822], non-road area 6410, sidewalk 6412, see also at least FIG. 64) of free space (paragraph [0086-0090] free space boundary on driver/passenger side of the vehicle, and paragraph [0599], landmark, observable characteristic), wherein the refined mapped representation (paragraph [0589]) of the lateral region (paragraph [0822], non-road area 6410, sidewalk 6412, see also at least FIG. 64) of free space (paragraph [0086-0090] free space boundary on driver/passenger side of the vehicle, and paragraph [0599], landmark, observable characteristic) is based on the one or more location identifiers (paragraph [0026], [0028], [0030]) received from the first vehicle (paragraph [0403]) and the one or more location identifiers (paragraph [0026], [0028], [0030]) received from the second vehicle (paragraph [0403]).
Regarding claim 92, all limitations have been examined with respect to the system in claim 78. The method/steps taught/disclosed in claim 92 can clearly perform on the system of claim 92. Therefore, claim 92 is rejected under the same rationale as claim 78 above.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

	
Claims 79-80 and 93-94 are rejected under 35 U.S.C. 103 as being unpatentable over SHASHUA et al., US 20170010618, herein further known as Shashua, in view of YANG et al., US 20180189578, herein further known as Yang.
Regarding claim 79, Shashua discloses all elements of claim 78 above.
Shashua further discloses the lateral region of free space includes a sidewalk (paragraph [0822], non-road area 6410, sidewalk 6412, see also at least FIG. 64).
However, Shashua does not explicitly state one or more of a driveway intersecting the road segment, or a parking lot.
Yang teaches one or more of a driveway intersecting the road segment, or a parking lot (paragraph [0101], navigable space(s), and paragraph [0224], driveway, parking lot).
It would have been obvious to person of ordinary skill in the art at the time the invention was filed to modify Shashua by including one or more of a driveway intersecting the road segment, or a parking lot as taught by Yang.
One would be motivated to modify Shashua in view of Yang for the reasons stated in Yang paragraph [0005], a more robust system for maintaining maps to provide the right data that is sufficiently accurate and up-to date for safe navigation of autonomous vehicles.  Furthermore, the more robust system reduces a need for survey teams and specially fitted cars which reduces costs and time to create the maps.
Additionally, the claimed invention is merely a combination of known elements of mapping for autonomous vehicles, and more particularly to providing high definition maps with high precision and up-to-date map data to autonomous vehicles for safe navigation, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Regarding claim 80, all limitations have been examined with respect to the system in claim 79. The system disclosed in claim 80 is clearly the same system of claim 79. Therefore, claim 80 is rejected under the same rationale as claim 79 above.
Office Note: claim 80 is a duplication of claim 79.
Regarding claim 93, all limitations have been examined with respect to the system in claim 79. The method/steps taught/disclosed in claim 93 can clearly perform on the system of claim 79. Therefore, claim 93 is rejected under the same rationale as claim 79 above.
Regarding claim 94, all limitations have been examined with respect to the method in claim 93. The method disclosed in claim 94 is clearly the same method of claim 93. Therefore, claim 94 is rejected under the same rationale as claim 93 above.
Office Note: claim 94 is a duplication of claim 93.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Terry Buse whose telephone number is (313)446-6647. The examiner can normally be reached Monday - Friday 7-5PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on (571) 272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.C.B./Examiner, Art Unit 3669              

/JESS WHITTINGTON/Examiner, Art Unit 3669